Citation Nr: 0532183	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-08 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle tendonitis.

4.  Entitlement to an initial compensable evaluation for 
right hip trochanteric bursitis.

5.  Entitlement to an initial compensable evaluation for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1998 to March 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Detroit, Michigan, Regional Office (RO), which granted 
service connection and assigned a noncompensable initial 
rating, each, for right ankle tendonitis, right hip 
trochanteric bursitis, and migraine headaches, effective from 
March 26, 2001; and denied service connection for a right 
knee disability and a low back disability.  Thereafter, a 
rating decision in February 2003 increased the initial rating 
for right ankle tendonitis to 10 percent, retroactively 
effective from March 26, 2001.

In December 2004, the Board remanded the case for additional 
evidentiary development and for issuance of a Statement of 
the Case on the issues of service connection for a low back 
disability and an initial compensable evaluation for migraine 
headaches in accordance with Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  After the RO issued a February 2005 
Statement of the Case on said additional issues, appellant 
subsequently filed a timely appeal therewith.  After 
receiving timely notice of a Travel Board hearing scheduled 
for September 2005, appellant failed to report for it.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the disabilities ratings issues as those 
delineated on the title page of this decision.

Additionally, in the December 2004 Board remand, the issue of 
entitlement to a temporary total convalescence rating was 
referred to the RO for appropriate action.  It does not 
appear from the record that the RO took such action, and that 
issue is again referred to the RO.  Kellar v. Brown, 6 Vet. 
App. 157 (1994).

The issues of entitlement to service connection for a low 
back disability, and entitlement to an initial compensable 
evaluation for migraine headaches, are addressed in the 
REMAND portion of the decision below, and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required of the appellant.


FINDINGS OF FACT

1.  Competent clinical evidence of record establishes that 
the veteran has right knee strain that is related to active 
service.  

2.  Throughout the rating period on appeal, the service-
connected right ankle tendonitis has been manifested 
primarily by pain, productive of no more than moderate 
limitation of motion, without instability or gait impairment.

3.  Throughout the rating period on appeal, the service-
connected right hip disability has been manifested primarily 
by pain, with right hip flexion limited to no less than 125 
degrees, and extension possible to at least 30 degrees.  


CONCLUSIONS OF LAW

1.  Right knee strain was incurred in the appellant's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for right ankle tendonitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5024, 5271 
(2004).

3.  The criteria for an initial compensable evaluation for 
the service-connected right hip trochanteric bursitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5019, 5251, 5252, 5253 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Although a December 2004 Board remand stated that the RO had 
not provided appellant an appropriate VCAA notice letter on 
the appellate issues, and directed that the RO issue VCAA 
notice including the appropriate time limitation within which 
to submit any evidence or information, the Board is now of 
the opinion that a March 2004 VCAA letter that was sent to 
the appellant was adequate with respect to the three 
appellate issues decided in the Board's decision herein.  See 
also Stegall v. West, 11 Vet. App. 268 (1998) (where a 
veteran has not been harmed by an error in a Board 
determination, the error is not prejudicial).  With respect 
to the appellate issues decided in the Board's decision 
herein, VA satisfied its duty to notify by means of written 
correspondence, including said March 2004 VCAA letter that 
was sent to the appellant.  Additionally, such written 
correspondence as well as a Statement of the Case informed 
the appellant of what information and evidence was required 
to substantiate the claims in question and of her and VA's 
respective duties for obtaining evidence.  It is clear from 
the record, including the VCAA letter, that appellant was 
explicitly asked to provide "any evidence in [her] 
possession that pertains" to the claims at issue.  See 38 
C.F.R. § 3.159(b)(1).  The Board finds that the RO informed 
her that additional information or evidence was needed to 
support the claims, and asked her to send the information or 
evidence to the AOJ.  In addition, the Statement of the Case 
included the provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by said 
March 2004 VCAA letter as discussed above fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims at issue and 
to respond to VA notice, but the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims in question.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); See also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any deficiency as to the timing of VCAA notice to 
the appellant is harmless error.  Additionally, it should be 
noted that appellant is being represented in this case by a 
service organization that apparently is well aware of the 
VCAA and its requirements.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal to the extent indicated.  See 
VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains 
appellant's service medical records, VA and private medical 
records, and reports of VA examinations, including February 
2001 and February 2003 VA examinations reports which are 
sufficiently detailed and comprehensive regarding the nature 
and severity of the service-connected disabilities at issue 
and the etiology of the claimed right knee disability.  A 
comprehensive medical history and detailed findings with 
respect to the claimed disabilities on appeal over the years 
are documented in the medical evidence.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
respect to these appellate issues and no further development 
is required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claims that are being 
decided in the Board's decision herein.  Essentially, all 
available evidence that could substantiate said claims has 
been obtained.  There is no indication in the file that there 
are additional, available, relevant records that have not yet 
been obtained for the appellate issues that are being decided 
in the Board's decision herein.  See Mayfield, supra.  




I.  Service Connection for a Right Knee Disability

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's available service medical records reveal that in 
March 1998, she complained of pain in the posterior right 
knee area related to running/walking.  Iliotibial band 
syndrome was assessed.  In July 1998 and in 1999, shin 
splints were assessed.  In November and December 2000, she 
had complaints of pain in the right ankle, right knee, right 
hip, and low back related to running.  On December 2000 
evaluation, a normal right knee was assessed and a history 
consistent with retropatellar pain syndrome, resolved, was 
noted.  On January 2001 service separation examination, 
clinical evaluation did not reveal any right knee 
abnormality.  In an accompanying medical questionnaire, a 2-
month history of right knee pain after running over a 3-week 
period was reported.  

On February 2001 VA general medical examination prior to 
service separation, appellant complained of right knee pain 
with walking since November 2000.  Clinically, the right knee 
exhibited normal ranges of motion with no crepitus, and a 
drawer test was negative as was an x-ray of that knee.  Right 
knee pain with normal physical examination was diagnosed.  

On February 2003 VA orthopedic examination, appellant's 
complaints included right knee pain, particularly at the 
medial and posterior sides of the patella and on walking.  
Clinically, her gait was unremarkable and she was able to 
weight bear without knee instability, although she complained 
of right knee discomfort.  The pertinent impression was 
"[r]ight knee strain with onset while in service."  

With resolution of all reasonable doubt in appellant's favor, 
it is the Board's opinion that given the recent VA opinion 
that appellant has right knee strain related to service, and 
the fact that she had right knee pain symptomatology 
documented in the service medical records, with continuity of 
symptomatology post service, the evidence supports service 
connection for right knee strain.  


II.  An Initial Evaluation in Excess of 10 Percent for Right 
Ankle Tendonitis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities at issue in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Appellant's service medical records reveal that she received 
treatment for right ankle pain and tendonitis.

On February 2001 VA general medical examination prior to 
service separation, appellant complained of right ankle pain.  
Clinically, the right ankle exhibited 10 degrees' 
dorsiflexion and 45 degrees' plantar flexion.  Normal ankle 
ranges of motion are considered 20 degrees' dorsiflexion and 
45 degrees' plantar flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).  Gait was normal.  X-rays of that ankle were 
unremarkable.  Right ankle pain with normal physical 
examination was diagnosed.  

Private clinical records dated in 2002 primarily pertained to 
the right ankle and foot.  In April 2002, the veteran's gait 
was described as normal and ankle motion was to 40 degrees 
with extremely tight heel cord with the foot inverted.  There 
was tenderness of the right posterior tibial tendon.  Right 
ankle muscle strength was at least "4/5."  X-rays of that 
ankle were suggestive of a possible distal anterior tibial 
spur.  The impressions were posterior tibial tendonitis and 
heel cord contracture; and possible anterior ankle 
impingement symptoms due to osteophytes.  

Private physical therapy clinical records revealed that in 
April 2002, appellant was treated for right ankle posterior 
tibial tendonitis with Achilles contracture.  Right ankle 
dorsiflexion was to neutral and limited by gastrocnemius 
tightness.  Treatment included stretching exercises.  In May 
2002, active dorsiflexion was limited to 5 degrees past 
neutral and, after passive stretching, improved to 11 degrees 
past neutral.  

Private clinical records reveal that in late May 2002, a 
short leg cast was applied for a month due to lack of 
improvement in appellant's right ankle symptoms.  In June 
2002, the cast was removed and there was less tenderness of 
the right posterior tibial tendon.  

On February 2003 VA orthopedic examination, appellant's 
complaints included almost constant right ankle pain with 
mild interference of activities.  Clinically, her gait was 
unremarkable.  The right ankle was described as having full 
ranges of motion without swelling.  She was able to walk on 
her heels and toes, with mild pain at the medial aspect of 
that ankle.  She was able to weight bear without ankle 
instability.  The pertinent impression was right ankle 
chronic posterior tibial tendonitis.  

The RO has rated the service-connected right ankle tendonitis 
under Diagnostic Code 5024.  Under Diagnostic Code 5024, 
tenosynovitis will be rated on the basis of limitation of 
motion of affected parts as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5024.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Moderate limitation of motion of an ankle may be assigned a 
10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. Part 4, Code 5271.  

On February 2001 VA general medical examination, the right 
ankle exhibited no more than moderately restricted 
dorsiflexion and normal plantar flexion.  Although private 
clinical records in 2002 indicated that appellant's right 
ankle motion was significantly decreased, in part, by 
Achilles tendon contracture, and a cast was applied for a 
month with some improvement noted, nevertheless, on more 
recent February 2003 VA orthopedic examination, there was 
full range of right ankle motion reported without gait 
impairment.  Thus, the Board finds that the demonstrated 
degree of restricted right ankle motion is no more than 
moderate in degree.

The Board has considered the applicability of rating the 
right ankle disability under other appropriate diagnostic 
codes.  Under Diagnostic Code 5262, impairment of the tibia 
and fibula with malunion resulting in slight ankle disability 
may be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires malunion with moderate ankle disability.  
A 30 percent evaluation requires malunion with marked ankle 
disability.  However, the actual service medical records and 
post-service clinical records do not reveal any 
tibial/fibular malunion.  Thus, a higher evaluation for the 
service-connected right ankle disability would not be 
warranted under Diagnostic Code 5262.  Since the recent 
clinical evidence reveals no severe limitation of motion of 
that ankle, rating this disability under Diagnostic Code 
5270, for ankylosis of the ankle, or Code 5272, for ankylosis 
of the subastragalar or tarsal joint would not be 
appropriate.  Since there is no indication that he has 
undergone an astragalectomy or has malunion of the 
astragalus, rating that ankle disability under Diagnostic 
Code 5273, for malunion of the astragalus, or Code 5274, for 
astragalectomy would not be appropriate either.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which relate to functional loss due to pain, weakness or 
other musculoskeletal pathology.  However, although 
appellant's service-connected right ankle disability includes 
pain and tendonitis and other associated symptoms, such 
symptoms are contemplated by the 10 percent evaluation 
currently assigned for that disability.

The clinical evidence does not reflect that the service-
connected right ankle disability presents such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).

In short, therefore, the Board has concluded that the 
"negative" evidence outweighs any "positive" evidence with 
respect to assignment of an evaluation in excess of the 
currently assigned 10 percent for the service-connected right 
ankle disability.


III.  An Initial Compensable Evaluation for Right Hip 
Trochanteric Bursitis

Appellant's service medical records reveal that she received 
treatment for right hip pain.  

On February 2001 VA general medical examination prior to 
service separation, appellant complained of right hip pain on 
use.  Clinically, the right hip exhibited 125 degrees' 
flexion, 30 degrees' extension, 25 degrees' adduction, 45 
degrees' abduction, 60 degrees' external rotation, and 40 
degrees' internal rotation.  Normal hip ranges of motion are 
considered 45 degrees' abduction and 125 degrees' flexion.  
See 38 C.F.R. § 4.71, Plate II (2004).  Her gait was normal.  
X-rays of that hip were unremarkable.  Right greater 
trochanteric pain on palpation consistent with bursitis was 
diagnosed.  

On February 2003 VA orthopedic examination, appellant's 
complaints included intermittent right hip pain rated by her 
as 6-7 (on a 0-10 pain scale).  Clinically, her gait was 
unremarkable.  The right hip was described as having full 
ranges of motion.  There was mild pain in the adductor muscle 
group primarily with hip abduction, and she complained of 
pain on deep palpation over the hip joint.  

The RO has rated the service-connected right hip trochanteric 
bursitis under Diagnostic Code 5019.  Under Diagnostic Code 
5019, bursitis will be rated on the basis of limitation of 
motion of affected parts as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5019.  

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.

Under Diagnostic Code 5252, a 10 percent evaluation may be 
assigned for flexion of the thigh limited to 45 degrees.  A 
20 percent evaluation requires flexion limited to 30 degrees.  
A 30 percent evaluation requires flexion limited to 20 
degrees.  A 40 percent evaluation requires flexion limited to 
10 degrees.

In order for appellant to be entitled to a compensable 
evaluation for the service-connected right hip disability, 
flexion would have to be limited to 45 degrees or less or 
extension limited to 5 degrees or less.  See 38 C.F.R. 
§ 4.71a, Codes 5251 and 5252.  Since the pertinent clinical 
evidence revealed right hip flexion limited to no less than 
125 degrees, and extension possible to at least 30 degrees, 
the criteria for an initial compensable evaluation for the 
right hip disability based on limitation of motion have not 
been met under Diagnostic Code 5251 or 5252.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca.  However, any painful right hip 
motion has been clinically described as only mild and no 
significant functional impairment attributable to that hip 
has been noted on recent VA examination.  There is simply no 
credible, competent evidence indicating significant 
functional loss attributable to the right hip disability that 
would warrant a compensable evaluation.  

The Board has considered the applicability of rating the 
service-connected right hip disability under other 
appropriate diagnostic codes.  Under Diagnostic Code 5253, 
where there is limitation of rotation of the thigh, cannot 
toe-out more than 15 degrees; or there is limitation of 
abduction and cannot cross legs, a 10 percent evaluation may 
be assigned.  Where there is limitation of abduction with 
motion lost beyond 10 degrees, a 20 percent rating may be 
assigned.  Appellant's right hip was described as exhibiting 
normal ranges of motion on the most recent VA examination.  
In short, limitation of rotation of the right thigh with an 
inability to toe-out more than 15 degrees; limitation of 
abduction with an inability to cross legs; or limitation of 
abduction with motion lost beyond 10 degrees have not been 
clinically shown or approximated.  Additionally, Diagnostic 
Codes 5250, 5254, or 5255 are not applicable, since hip 
ankylosis, flail hip joint, or right femur fracture/malunion 
has not been alleged, nor shown by competent clinical 
evidence.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected right 
hip disability presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical, particularly since objective evidence 
of significant functional loss attributable to that 
disability has not been shown on recent VA examination.  38 
C.F.R. § 3.321(b)(1).  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.


ORDER

Service connection for right knee strain is granted.  

An initial evaluation in excess of 10 percent for right ankle 
tendonitis is denied.  

An initial compensable evaluation for right hip trochanteric 
bursitis is denied.  


REMAND

With respect to the issue of entitlement to an initial 
compensable evaluation for migraine headaches, it does not 
appear that appellant has been afforded an adequate VA 
compensation examination to determine the nature and severity 
of that disability.  Additionally, it does not appear from 
the record that the RO provided the appellant notice of the 
information and evidence necessary to substantiate her claims 
for entitlement to service connection for a low back 
disability and entitlement to an initial compensable 
evaluation for migraine headache disability, in accordance 
with the VCAA and Quartuccio, supra.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With respect to the claim for 
service connection for a low back 
disability and entitlement to an 
initial compensable evaluation for 
migraine headache disability, the RO 
should provide appellant appropriate 
VCAA notice and ensure that all VCAA 
notice obligations have been 
satisfied in accordance with 
applicable statutory and regulatory 
provisions and any other applicable 
legal precedent.  This VCAA notice 
should include informing her of the 
information and evidence necessary 
to substantiate these claims, notice 
of which evidence, if any, the 
claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA, as well as notice 
that she should provide VA any 
evidence in her possession that 
pertains to these claims.

2.  Schedule an appropriate VA 
examination, to include a neurologic 
examination, to determine the 
nature, frequency, and severity of 
the migraine headache disability.  
All indicated tests and studies 
should be performed.  The examiner 
should review the entire claims 
folder and adequately summarize the 
relevant history and description of 
any recent headache activity.

The examiner should determine and 
report the type and frequency of 
headache attacks as accurately as 
possible.  The examination report 
should include the average frequency 
and duration of headache attacks 
over at least a several month 
period; and indicate whether the 
headaches are prostrating, and, if 
so, to what extent (e.g., partially 
or completely prostrating) and 
frequency.  The examiner should 
state whether there is any reason to 
doubt the reliability or veracity of 
the appellant and/or others 
regarding the history provided.

The examiner should discuss the 
impact, if any, the headaches have 
upon appellant's daily activities.  

3.  The RO should consider all 
additional evidence and readjudicate 
the issues on appeal.  If the 
benefits sought are not granted, a 
supplemental statement of the case 
should be provided, and appellant 
should be afforded the appropriate 
period to respond.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, 
to the extent such action is in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


